Citation Nr: 0916087	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability, to include as secondary to service-connected 
right knee disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for residuals of a 
concussion.

5.  Entitlement to service connection for depression.

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a torn lateral meniscus of the right knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 1984 and 
subsequent service in the reserves.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The February 2003 rating decision granted service connection 
for residuals of a torn lateral meniscus of the right knee 
and assigned a rating of 10 percent, under Diagnostic Code 
5259, effective December 28, 2001.  The February 2003 rating 
decision also denied service connection for a low back 
disability.

The April 2008 rating decision denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a skin disability and left knee disability.  
The April 2008 rating decision also denied service connection 
for residuals of a concussion and depression.

This case was remanded in May 2007 for the purpose of 
affording the Veteran a Board video hearing, which was held 
in March 2009.

The issues of entitlement to service connection for low back 
disability and entitlement to service connection for 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in April 2005, the 
RO denied the Veteran's application to reopen the claim of 
service connection for skin disability.

2.  By an unappealed rating decision dated in April 2005, the 
RO denied the Veteran's application to reopen the claim of 
service connection for a left knee disability on a direct-
incurrence basis, and denied service connection for a left 
knee disability as secondary to service-connected right knee 
disability.

3.  Evidence received subsequent to the April 2005 RO 
decision, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a skin 
disability, and does not raise a reasonable possibility of 
substantiating the claim.

4.  Evidence received subsequent to the April 2005 RO 
decision, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left knee 
disability, and does not raise a reasonable possibility of 
substantiating the claim.

5.  A chronic disability resulting from a concussion was not 
shown in service or within a year of discharge from service, 
and the objective medical evidence fails to establish a nexus 
or link between a chronic disability resulting from a 
concussion and the Veteran's active service.

6.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
right knee flexion to no less than 100 degrees.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision that denied the Veteran's 
petition to reopen a claim of service connection for a skin 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 2005 RO decision is not 
new and material, and the Veteran's claim of service 
connection for a skin disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The April 2005 RO decision that denied the Veteran's 
petition to reopen a claim of service connection for a left 
knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the April 2005 RO decision is not 
new and material, and the Veteran's claim of service 
connection for a left knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  A chronic disability resulting from a concussion was not 
incurred in, or aggravated by, active service, nor may it be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  The criteria for an initial rating in excess of 10 
percent for residuals of a torn lateral meniscus of the right 
knee have not been met at any time during the rating period 
on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 
5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the February 2003 rating decision granted service 
connection for right knee disability, that claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 
73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the 
Veteran's appeal as to the disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  The Board observes that as for 
rating the Veteran's right knee disability, the relevant 
criteria have been provided to the Veteran, including in the 
April 2004 statement of the case and a May 2008 VCAA letter. 

By correspondence dated in October 2002, February 2004, June 
2006, August 2007, January 2008, and May 2008 the Veteran was 
informed of the evidence and information necessary to 
substantiate his service connection claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  As for the issues of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for skin disability and 
left knee disability, the Board notes that January 2005, 
August 2007, and January 2008 letters contain the information 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  While 
the August 2007 letter failed to note denial of service 
connection for skin disability that occurred in April 2005, 
the Board notes that the August 2007 letter contains the 
information required by Kent.  VCAA notice was provided prior 
to the initial AOJ adjudications.  Pelegrini.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and an effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Board has considered whether the Veteran should be scheduled 
for a VA examination with a medical opinion regarding a 
possible relationship between any current disability and a 
claimed inservice concussion.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide this claim as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
In this regard, the Board notes that the file contains 
multiple private and VA neurologic evaluations, as well as 
three Reserves physical examinations.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met, and the Board will address the merits of the claim.

Service Connection - General Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain chronic diseases may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  New and material

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claims 
to reopen were filed after that date, and the new definition 
applies.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A.  Skin disability

A May 2004 rating decision denied service connection for a 
skin disability.  By rating decision in April 2005, the RO 
denied the Veteran's application to reopen a claim of service 
connection for skin disability.  After expressing 
disagreement with the April 2005 rating decision that denied 
service connection for a skin disability, a statement of the 
case was issued, but a timely substantive appeal was not 
received.  As such, the April 2005 RO decision became final.  
38 U.S.C.A. § 7105.

The Veteran subsequently filed an application to reopen the 
claim of service connection for skin disability in July 2006.  
In an April 2008 rating decision, the RO again denied the 
Veteran's petition to reopen a claim for service connection 
for a skin disability, and the present appeal ensued. 

The April 2005 RO decision, and the May 2004 RO decision 
before it, denied service connection for skin disability on 
the basis that while the Veteran had a record of treatment 
for tinea versicolor during service, there was no chronic 
skin disability shown by service medical records or 
demonstrated by the evidence subsequent to service.

The evidence of record at the time of the April 2005 RO 
denial included service treatment records that showed that in 
March 1983 the Veteran complained of a rash on his back and 
was assessed with tinea versicolor.  An April 1983 record 
reflected treatment for a shaving rash.  The Veteran's March 
1984 service separation examination report indicates that the 
Veteran's skin was clinically evaluated as normal, and the 
Veteran specifically denied that he had skin disease on the 
corresponding Medical History Report.

Private medical records dated from January 1998 to November 
1998 reflect diagnoses including acne vulgaris. 

A November 2003 VA record noted no skin rash on the Veteran's 
back.

A February 2005 VA skin examination included a diagnosis of 
dermatitis of the hands, arms, and back.

The evidence added to the claims file subsequent to the April 
2005 RO denial essentially consists of the Veteran's March 
2009 Board video hearing testimony.  At that hearing, the 
Veteran indicated (March 2009 Board video hearing transcript, 
page 17) that his skin problems began while he was stationed 
at Ft. Hood.

The evidence added to the claims file subsequent to the April 
2005 RO denial does not raise a reasonable possibility of 
substantiating this claim.  The record is still absent for 
any competent clinical evidence showing that the Veteran has 
a chronic skin disability that had its onset during service 
or is somehow related to his active service.  While the 
Veteran has submitted multiple copies of his March 1983 and 
April 1983 service treatment records, such records have 
already been considered.  The Board observes that there is 
still no opinion from any health care professional linking a 
chronic skin disability to the Veteran's active military 
service.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the Veteran's 
claim of entitlement to service connection for a skin 
disability is not reopened.

B.  Left knee

A February 2003 rating decision denied service connection for 
a left knee disability on a direct-incurrence basis.  By 
rating decision in April 2005, the RO denied the Veteran's 
application to reopen a claim of service connection for left 
knee disability on a direct-incurrence basis, and denied 
service connection for a left knee disability as secondary to 
service-connected right knee disability.  After expressing 
disagreement with the April 2005 rating decision that denied 
service connection for left knee disability, a statement of 
the case was issued, but a timely substantive appeal was not 
received.  As such, the April 2005 RO decision became final.  
38 U.S.C.A. § 7105.

The Veteran subsequently filed an application to reopen the 
claim of service connection for left knee disability in 
November 2007.  In an April 2008 rating decision, the RO 
again denied the Veteran's petition to reopen the left knee 
claim, and the present appeal ensued. 

The February 2003 RO decision denied service connection for 
left knee disability on the basis that a current left knee 
disability was not of record.  The Veteran's claim now 
includes the assertion that his left knee disability is 
related to his service-connected right knee disability, and 
in April 2005 the RO decision determined that service 
connection for left knee disability, including on a secondary 
basis, was not warranted.

The evidence of record at the time of the February 2003 and 
April 2005 RO denials included service treatment records that 
revealed a July 1981 complaint of left knee pain; no 
disability was assessed.  While current left knee disability 
has been shown, a February 2005 VA examiner opined that it 
was not likely that the Veteran's left knee disability was 
related to his service-connected right knee disability.

The evidence added to the claims file subsequent to the April 
2005 RO denial includes a December 2005 private medical 
record reflecting left knee disability.  At the March 2009 
Board video hearing the Veteran essentially reiterated his 
belief that his left knee disability was related to his 
service-connected right knee disability.

The evidence added to the claims file subsequent to the April 
2005 RO denial does not raise a reasonable possibility of 
substantiating this claim.  The record is still absent for 
any competent clinical evidence showing that the Veteran has 
a left knee disability that is related to service-connected 
disability or to the Veteran's active service.  In short, the 
Board finds that the evidence is not new and material under 
38 C.F.R. § 3.156.  As such, the veteran's claim of 
entitlement to service connection for left knee disability is 
not reopened.

II.  Service connection for residuals of a concussion

A January 1984 service treatment record noted that the 
Veteran had dizziness and a sensation of his skull feeling 
numb after falling from a vehicle.  Findings were negative 
for neurological deficits, and the assessment was "doubt 
significant injury."  The Veteran's March 1984 service 
separation examination report indicates that the Veteran's 
neurologic system was clinically evaluated as normal, and the 
Veteran indicated that he had headaches but specifically 
denied that he had dizziness or a head injury on the 
corresponding Medical History Report.

March 1988, March 1991, and November 1996 Reserve physical 
examinations noted no complaints or diagnoses of headaches, 
dizziness, or any disability associated with the January 1984 
in service accident.

While an August 2003 VA record noted that the Veteran had 
cluster headaches, the Board observes that a chronic 
disability resulting from a concussion was not shown in 
service or within a year of discharge from service.  Further, 
while the file contains multiple neurologic evaluations 
(including the December 2005 examination noted in the January 
2006 letter from V.C.G., D.O.), no examiner has suggested a 
link between a current disability (such as headaches, 
confusion, dizziness) resulting from a concussion and the 
Veteran's active service.

The Board notes that the Veteran is competent to provide 
testimony (such as that given at his March 2009 Board 
hearing, pages 9-10) concerning factual matters of which he 
has first hand knowledge (i.e., experiencing dizziness and 
confusion either in service or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  As a layman, however, the Veteran 
simply does not have the necessary medical training and/or 
expertise to opine whether he has a chronic disability 
related to an inservice incident.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In short, as the 
preponderance of the evidence is against the claim, service 
connection for residuals of a concussion is denied.

II.  Right knee initial rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

A February 2003 rating decision granted service connection 
for residuals of a torn lateral meniscus of the right knee 
and assigned a rating of 10 percent, under Diagnostic Code 
5259, effective December 28, 2001.

As for Diagnostic Code 5257, a 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
20 percent evaluation is for application where flexion is 
limited to 30 degrees, and a 30 percent rating applies where 
flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibula and fibula with 
moderate knee or ankle disability.  A 30 percent evaluation 
is for assignment with marked knee or ankle disability.  In 
addition, a 40 percent evaluation is for assignment with 
evidence of the nonunion of the tibia and fibula with loose 
motion requiring a brace.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

The Veteran has undergone VA examinations of the knees in 
December 2002 and February 2005.  At the March 2009 Board 
hearing, the Veteran indicated (March 2009 Board hearing 
transcript, page 3) that he had excruciating right knee pain 
that would sometimes cause him to fall.

The competent clinical evidence of record establishes that 
right knee flexion is to no less than 130 degrees, and the 
Veteran's right knee extension has been full.  Based on the 
above findings, the next-higher 20 percent rating is not 
warranted under Diagnostic Code 5260 or 5261.  In so finding, 
the Board has considered additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The December 2002 VA 
examiner noted that there was no evidence of incoordination, 
weakness, or fatigability, and the February 2005 examiner 
noted that repetitive use of the right knee did not cause 
additional functional limitation.  Therefore, even 
considering additional functional limitation, the competent 
findings do not indicate a disability picture comparable to 
having flexion limited to 30 degrees or extension limited to 
15 degrees, as is necessary in order to achieve the next-
higher 20 percent evaluation under Diagnostic Code 5260 or 
5261.

The Board has also considered whether the veteran is entitled 
to a compensable rating for his knee disability under any 
alternate Diagnostic Code.  However, as the evidence fails to 
establish functional impairment comparable to ankylosis, even 
with consideration of pain, Diagnostic Code 5256 is not for 
application.  As frequent locking of the knees with effusion 
into the knee joint has not been shown, a 20 percent 
evaluation under Diagnostic Code 5258 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the right tibia or fibula, a higher rating is not possible 
under Diagnostic Code 5262.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  In the present case, 
however, the medical findings previously discussed do not 
establish loss of flexion or extension to a compensable 
degree.  Based on the above findings, separate evaluations 
pursuant to VAOPGCPREC 9-2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the knees has not been 
shown.  While the Veteran's representative has argued (March 
2009 Board hearing transcript, page 6) that the Veteran's 
right knee had severe lateral instability, VA examinations 
have revealed that McMurray and drawer testing were negative.  
As such, consideration under Diagnostic Code 5257 is not for 
application, and a separate rating for instability is not for 
application.  VAOPGCPREC 23-97.

In conclusion, the evidence of record does not support an 
initial rating in excess of 10 percent for right knee 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against a higher 
initial rating for right knee disability, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  The Veteran's right knee disability has been 
evaluated under multiple, applicable diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by his disabilities.  The evidence does not 
reflect that the Veteran's right knee disability, alone, has 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a skin disability is denied.

The appeal to reopen a claim of entitlement to service 
connection for a left knee disability, to include as 
secondary to service-connected right knee disability, is 
denied.

Service connection for residuals of a concussion is denied.

An initial rating in excess of 10 percent for residuals of a 
torn lateral meniscus of the right knee is denied.


REMAND

As for the issue of entitlement to service connection for low 
back disability, the Board observes that a January 1984 
service treatment record noted that the Veteran had back pain 
after falling from a vehicle.  While the Veteran's spine was 
evaluated as normal on his March 1984 service separation 
examination, the Board notes that the Veteran did complain of 
recurrent back pain on the March 1984 corresponding report of 
medical history.  Current diagnoses include degenerative disc 
disease of the lumbar spine.  While the Veteran underwent a 
VA examination in December 2002, no opinion of etiology was 
offered (due to a lack of a finding of current lumbar spine 
disability).  Also, while a private examiner suggested a 
relationship between the Veteran's low back disability and 
his active service, it is clear that the December 2005 
examiner referenced few records in the Veteran's claims file, 
and, for example, made no comments concerning the Veteran's 
spine showing no disability on Reserves examinations 
conducted subsequent to his active service.

In addition, at his March 2009 Board video hearing, the 
Veteran asserted that his low back disability was related to 
his service-connected right knee disability.  The Board 
acknowledges that the issue of entitlement to service 
connection for a low back disability as secondary to service-
connected right knee disability is not part and parcel of the 
veteran's low back disability claim currently developed for 
appellate consideration, that such secondary service 
connection issue is not inextricably intertwined with the 
service connection claim on appeal, and that the secondary 
service connection issue has not been adjudicated by the RO 
nor developed for appellate consideration.  However, as the 
Board finds that the Veteran should be afforded a VA 
examination for a medical opinion regarding a possible 
relationship between the Veteran's low back disability and 
his military service, as discussed above, efficiency of 
service to the veteran directs that an opinion also be 
obtained at that time as to any secondary service connection 
relationship to his service-connected disability.  
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issue of entitlement to service connection for 
depression, the Board notes that at his March 2009 Board 
video hearing, the Veteran indicated that he was currently 
receiving treatment for his depression from Dr. L at the VA 
Hospital in Ann Arbor, Michigan.  As the RO has denied this 
claim, in part, on the lack of a current diagnosis of 
psychiatric disability (although a March 1999 private record 
contained a diagnosis of dysthymia, and some VA psychiatric 
records are of record), the Board finds that such records 
should be obtained and associated with the claims file.  If 
the additional records received suggest further development, 
a VA psychiatric examination should be undertaken.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any VA medical records pertaining to 
examination or treatment the Veteran 
received for his depression, in 
particular from the VA Hospital in Ann 
Arbor, Michigan, should be secured and 
associated with the claims file.  The AOJ 
should review all additional records 
received, and if they suggest further 
development, to include a VA examination, 
such examination and development should 
be obtained.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of his low back 
disability.  Following examination of the 
Veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's low back 
disability is related to active service, 
or, alternatively, whether the Veteran's 
low back disability was caused or 
aggravated by his service-connected right 
knee disability.  

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a low back disability, on 
a direct-incurrence basis, and 
entitlement to service connection for 
depression.  The AOJ should also 
adjudicate the issue of entitlement to 
service connection for a low back 
disability as secondary to service-
connected right knee disability.  Notice 
of the determination and his appellate 
rights should be provided to the Veteran 
and his representative.  If any of the 
benefits sought are not granted to the 
Veteran's satisfaction, for which a 
notice of disagreement has been received, 
a supplemental statement of the case 
should be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  The 
Veteran should be advised that a timely 
substantive appeal must be received as to 
the issue of entitlement to service 
connection for a low back disability as 
secondary to service-connected right knee 
disability in order to warrant appellate 
consideration.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


